Citation Nr: 0829393	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
foot calluses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1980 to 
June 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.


FINDINGS OF FACT

1.  The veteran's foot calluses have been assigned the 
maximum schedular rating.

2.  The evidence fails to show that the veteran's foot 
calluses have either required hospitalization or caused 
marked interference with employment.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for bilateral 
calluses of the feet have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5279 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's bilateral foot calluses are currently rated at 
10 percent under 38 C.F.R. § 4.71a, DC 5279.  Under this 
rating code, a 10 percent rating is assigned when a veteran 
has anterior metatarsalgia (Morton's disease).  It is noted 
that a 10 percent rating is assigned whether the condition is 
unilateral or, as in this case, bilateral; and 10 percent is 
the highest schedular rating available for such a condition.

In April 2004, the veteran underwent a VA examination.  The 
examiner indicated that the veteran had a history of tinea 
pedis of both feet which causes cracking and itching between 
the toes.  The veteran also had onychomycosis on the majority 
of his toes and callus plantar surface on both feet.  The 
examiner indicated that the veteran had calluses on both feet 
which he shaved with a razor.  The calluses impacted the 
veteran's daily activities in that they made it painful to 
stand for a prolonged period of time.  However, the examiner 
specifically opined that the condition did not affect the 
veteran's work, noting that the veteran had been unemployed 
for many years as a result of his mental condition.  

The examiner took several color photographs of the veteran, 
which do not depict anything markedly different from what was 
described in the examination report.  

The veteran underwent a second VA examination in March 2006 
where he complained about painful calluses on both feet.  The 
calluses were tender to the touch, but there was no pus or 
drainage, and no infection was present.  There was also a 
large cracking keratotic area in the heel which was 
nontender.  Additional photographs were taken, which matched 
the descriptions provided in the examination report.

VA and private treatment records continue to note the 
presence of calluses on the veteran's feet.

However, as noted above, the veteran is currently receiving 
the highest schedular rating for his disability under DC 
5279, and no other diagnostic code is consistent with the 
veteran's disability.  In this regard, there is no evidence 
showing that the veteran's service-connected disability of 
the feet involves a moderately severe foot injury.  Thus, a 
rating under DC 5284 is not warranted.

Nevertheless, if an exceptional case arises where ratings 
based on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. Id.  

Unfortunately, the evidence fails to show that this is an 
exceptional case, as there is no evidence that the veteran's 
foot calluses have caused either marked interference with 
employment or required frequent periods of hospitalization.

The veteran's claims file is void of records showing that the 
veteran was hospitalized to treat his feet.  Additionally, 
while the veteran is unemployed, the evidence shows that this 
is due to factors that are unrelated to his feet.  For 
example, the Social Security Administration (SSA) found that 
the veteran was totally disabled from working on account of a 
left hand injury and depression with psychosis.

These findings were supported by a workman's compensation 
evaluation, which noted that the veteran was 47 percent 
impaired from working on account of a jobsite amputation of 
several fingers on his left hand; and by a psychiatric 
evaluation, which assigned the veteran a Global Assessment of 
Functioning (GAF) score of 42.  It is noted that a score of 
42 is assigned when an individual presents either serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting); or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

Furthermore, a VA examiner in April 2004 opined that the 
veteran's foot calluses did not affect his work, noting that 
the veteran had been unemployed for many years as a result of 
his mental condition

As such, the evidence clearly demonstrates that the veteran's 
employment has not been markedly interfered with by his foot 
calluses.

Thus, as the evidence fails to show that an extraschedular 
rating is warranted, the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by letters dated in 
March 2004 and in March 2006, and any defect concerning the 
timing of the notice requirement was harmless error.  
Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, the veteran's claim was readjudicated 
following completion of the notice requirements.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006).

Even if it were determined that the requirements of Vazquez 
had not been satisfied, there is no evidence that the 
essential fairness of the adjudication has been affected.  
See Sanders, 487 F.3d at 889; Vazquez-Flores, 22 Vet. App. at 
45-46.  In this instance, the veteran provided medical 
records to VA and consented for VA to obtain medical records 
on his behalf (including SSA records).  Moreover, prior to 
the June 2004 rating decision that granted a 10 percent 
disability rating for bilateral foot calluses, the veteran 
was provided a VA medical examination in April 2004, at which 
his employability was discussed.  The veteran was also 
provided with a second VA examination in 2006.
  
Furthermore, subsequent to that rating decision, the veteran 
was informed in several Statements of the Case and 
Supplemental Statements of the Case of the existence and 
content of the applicable diagnostic codes and of the 
criteria for an extraschedular rating.  He was notified that 
he could submit additional information pertaining to his foot 
disability claim, but he provided no additional information 
pertaining to that claim in subsequent correspondence, aside 
from SSA records which did not address the veteran's foot 
condition.  Moreover, the veteran was represented by counsel 
before the Board and was scheduled for a hearing, but he 
canceled his hearing request.

Thus, to any extent the veteran was not notified during the 
preadjudicatory stage of the proceedings below to submit 
evidence demonstrating the impact of his disability on his 
employment and daily life, such information was obtained 
through the April 2004 VA medical examination.  Thereafter, 
the veteran was informed of the criteria for a higher rating, 
including an extraschedular rating, and provided an 
opportunity to submit additional information.  Based on the 
record as a whole, the veteran had a meaningful opportunity 
to participate in the proceedings, and the fairness of his 
appeal was not affected by any insufficient notice.  See 
Vazquez-Flores, 22 Vet. App. at 46 (noting that the 
opportunity to develop a case during the adjudication of a 
claim, but before the final Board decision, may serve to 
render preadjudicatory notice error nonprejudicial); see also 
Mlechick v. Mansfield, 503 F.3d 1340, 1346 (Fed.Cir.2007) 
(noting that notice error is nonprejudicial if the 
"fundamental fairness of the adjudication" is not 
affected); Newhouse, 497 F.3d at1302. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for bilateral foot calluses 
is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


